Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3126 Filed 11/23/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 GERALD BYRD,
                                             Case No. 2:17-cv-11427
             Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
 v.

 RANDALL HAAS, et al.,

             Defendants.
                                 /

                          OMNIBUS OPINION AND ORDER

      Plaintiff Gerald Byrd filed a pro se prisoner complaint in 2017 that alleged

Defendants had violated his constitutional rights and the Religious Land Use and

Institutionalized Persons Act ("RLUIPA"), 42 U.S.C. §§ 2000cc, et seq. ECF 1. The

Court previously granted summary judgment or qualified immunity in favor of

Defendants Haas, Leach, McKee, and Umeh as to all claims for monetary or

injunctive relief under the First and Fourteenth Amendments. ECF 109. But the

Court denied summary judgment to Defendant Haas for Byrd's injunctive relief claim

that alleged violations of the Fourteenth Amendment's Due Process clause. Id. The

Court did not rule on the RLUIPA claims and requested supplemental briefing on the

issues. ECF 108. In the interim, Defendants moved for reconsideration of the Court's

decision denying summary judgment to Defendant Haas on the Due Process issue.

ECF 111. The Court will address the RLUIPA claims and the motion for

reconsideration in turn.




                                         1
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3127 Filed 11/23/20 Page 2 of 9




                                    BACKGROUND

         The Court's prior order explained the pertinent background of the litigation.

ECF 109, PgID 3056–59.

                                 LEGAL STANDARD

         The Court will undertake de novo review if the parties "serve and file specific

written objections to the proposed findings and recommendations." Fed. R. Civ. P.

72(b)(2)–(3). When it conducts a de novo review, the Court "may accept, reject, or

modify the recommended disposition; receive further evidence; or return the matter

to the magistrate judge with instructions." Fed. R. Civ. P. 72(b)(3). An objection that

merely states a disagreement with a magistrate judge's suggested resolution, or

simply summarizes prior arguments, is not a valid objection that warrants review.

See Howard v. Sec'y of Health and Human Servs., 932 F.2d 505, 508–09 (6th Cir.

1991).

         To establish a claim under RLUIPA, an inmate must show that he sought to

exercise his sincerely held religious beliefs and that the government substantially

burdened that religious exercise. Cavin v. Mich. Dep't of Corr., 927 F.3d 455, 458 (6th

Cir. 2019). If the initial burden is met, then the government must show that the

burden imposed furthers a compelling government interest and is the least restrictive

means of doing it. Id.

                                     DISCUSSION

I.       RLUIPA Claims

         The Magistrate Judge's Report and Recommendation ("Report") recommended

denying summary judgment to Defendants Haas, Leach, and McKee under RLUIPA


                                            2
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3128 Filed 11/23/20 Page 3 of 9




because "[q]uestions of fact remain as to whether these defendants substantially

burdened [P]laintiff's religious practice." ECF 98, PgID 2611–12. Defendants objected

to the Report and argued that there was no dispute of fact over whether a "substantial

burden" existed because Byrd only experienced a "mere inconvenience." ECF 103,

PgID 2727–28. But due to both parties' incomplete briefing on the RLUIPA issue, the

Court required supplemental briefing. ECF 108.

      A.     Qualified Immunity for RLUIPA Claims

      Qualified immunity is unavailable for the RLUIPA claims in this case.

Although the statutory authority in RLUIPA does provide for a private right of action,

the statute does not authorize monetary judgments against individuals in their

individual capacity. See Cavin, 927 F.3d at 460 ("When Congress legislates with its

Spending Clause and Commerce Clause powers, as it did to pass RLUIPA, Congress

must speak clearly. RLUIPA doesn't clearly authorize money damages."); see also

Haight v. Thompson, 763 F.3d 554, 570 (6th Cir. 2014). And qualified immunity only

applies to claims for money damages, not claims for injunctive or declaratory relief.

See Flagner v. Wilkinson, 241 F.3d 475, 483 (6th Cir. 2001) ("The defense of qualified

immunity protects officials from individual liability for money damages but not from

declaratory or injunctive relief."). Thus, the defense of qualified immunity is

inapplicable to Byrd's claims of RLUIPA violations against the Defendants.

      B.     Relief under RLUIPA as to Defendants Haas and Leach

      The claims for injunctive relief under RLUIPA against Defendants Haas and

Leach will be dismissed as moot. Defendant Haas was the Warden at the Macomb




                                          3
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3129 Filed 11/23/20 Page 4 of 9




Correctional Facility from February 2015 until February 2018, when he retired from

the Michigan Department of Corrections ("MDOC"). ECF 80-10, PgID 949, 954.

Similarly, Defendant Leach retired as the Special Activities Coordinator for MDOC

in November 2018. ECF 80-4, PgID 787. A claim for injunctive relief against a

defendant is moot when there is no chance of future injury to the plaintiff by the

specific defendant. See City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) ("The

equitable remedy [of injunction] is unavailable absent a showing of irreparable

injury, a requirement that cannot be met where there is no showing of any real or

immediate threat that the plaintiff will be wronged again[.]"). Because Defendants

Haas and Leach have both retired from their positions at MDOC, there is no chance

of real or immediate harm or a threat of them to Byrd. Thus, the RLUIPA claims

against Defendants Haas and Leach are moot. See Brooks v. Celeste, 201 F.3d 440

(Table), No. 98-4027, 1999 WL 1204879, at *1 (6th Cir. 1999) ("Clearly no injunctive

relief can be granted from any [alleged misconduct by a defendant], as he retired from

[the correctional facility] approximately four years ago. Thus, we find that the claim

for injunction . . . is moot.").

       C.     Relief under RLUIPA as to Defendant Umeh

       Likewise, the injunctive relief claim under RLUIPA against Defendant Umeh

is moot. Defendant Umeh is a correctional officer at the Macomb Correctional Facility

and was serving in that position while Byrd was incarcerated at that facility. ECF

80-12, PgID 1115–16. But Byrd has not been incarcerated at Macomb since August

2017. ECF 80-5, PgID 861–62. Under Sixth Circuit precedent, when a prisoner seeks




                                          4
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3130 Filed 11/23/20 Page 5 of 9




declaratory or injunctive relief against a specific prison facility or prison employee,

the claim is moot when that prisoner "is no longer confined to the prison that

[committed the alleged offense]." Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996);

see also Davis v. Mich. Dep't of Corr., No. 2:18-CV-6, 2019 WL 4686426, at *3 (W.D.

Mich. Sept. 26, 2019), aff'd, No. 19-2264, 2020 WL 6364583 (6th Cir. Sept. 1, 2020)

("[A] prisoner cannot seek declaratory or injunctive relief against prison officials at a

certain facility once he is transferred out of the facility[.]"). Because Byrd is no longer

a prisoner at the Macomb Correctional Facility and the only remaining claim against

Defendant Umeh is for injunctive relief under RLUIPA, the claim is dismissed as

moot.

        D.    Relief under RLUIPA as to Defendant McKee

        And finally, the Court will grant summary judgment to Defendant McKee on

the claim for injunctive relief under RLUIPA. Although an RLUIPA claim may be

ripe against Defendant McKee because he currently works for MDOC and that work

is not specific to any particular MDOC prison facility, summary judgment is proper

because there is no genuine dispute of material fact over his involvement in Byrd's

request.

        Defendant McKee is a deputy director of correctional facilities administration

and has served in that role since 2015. ECF 80-11, PgID 1075. Under MDOC Policy

Directive 05.03.150, the deputy director holds final decision-making power over

whether prisoners may hold new group religious services or possess new religious

items not currently listed in the MDOC policy. ECF 80-2, PgID 763. The policy




                                            5
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3131 Filed 11/23/20 Page 6 of 9




directive also clearly sets out a chain of command that outlines how a request would

reach the deputy director. Id. Before Defendant McKee had any authority to decide

Byrd's request, the request must first have funneled through Byrd's warden or

designee, then through the CFA Special Activities Coordinator, and finally through

the Chaplain Advisory Council ("CAC") for review, "as needed" before reaching

McKee, the deputy director. Id.

      In short, Defendant McKee did not play any role in the requests from Byrd

until Byrd's warden or designee and the CFA Special Activities Coordinator reviewed

the request. Defendant McKee testified that he did not receive a request for group

religious services or religious items from the CAC or Special Activities Coordinator.

ECF 80-11, PgID 1081, 1083–84. Instead, the only evidence that suggested Defendant

McKee was involved is a letter sent directly to Defendant McKee from Byrd. Id. at

1083–84. The letter included copies of other letters Byrd had sent to his warden. Id.

Still, Defendant McKee testified that he did not recall receiving the letter, but if he

had, then he would have given it to the Special Activities Coordinator as the proper

recipient. Id. at 1083.

      There is no evidence Defendant McKee ever received a request from Byrd

through the proper channels set out in Policy Directive 05.03.150. Without any

evidence, there is no genuine dispute of material fact over whether Defendant McKee

substantially burdened Byrd's religious practice. The Court will therefore grant

summary judgment to Defendant McKee as to Byrd's RLUIPA claim against him.




                                          6
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3132 Filed 11/23/20 Page 7 of 9




      In sum, Defendant's objection to the Report is affirmed. The RLUIPA claims

as to Defendants Haas, Leach, and Umeh are dismissed as moot. And summary

judgment is granted to Defendant McKee on the RLUIPA issue.

II.   Motion for Reconsideration of Due Process Claim

      The Court denied summary judgment to Defendant Haas on Byrd's Fourteenth

Amendment Due Process claim for injunctive relief, and found a genuine dispute of

material fact over whether Byrd's requests were received by Defendant Haas and why

the requests were never forwarded. ECF 109, PgID 3069–70. Defendants moved for

reconsideration, ECF 111, and the motion correctly asserted that because Defendant

Haas is retired and because Byrd is no longer housed at Macomb Correctional Facility

the injunctive relief claim under the Due Process Clause is now moot.

      To succeed on a motion for reconsideration, "[t]he movant must not only

demonstrate a palpable defect by which the Court . . . [has] been misled but also show

that correcting the defect will result in a different disposition of the case." E.D. Mich.

LR 7.1(h)(3). A palpable defect is one that is "obvious, clear, unmistakable, manifest,

or plain." Mich. Dep't of Treasury v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich.

2002) (citations omitted). A motion for reconsideration will not be granted if it "merely

present[s] the same issues ruled upon by the Court, either expressly or by reasonable

implication." E.D. Mich. LR 7.1(h)(3). "It is an exception to the norm for the Court to

grant a motion for reconsideration." Maiberger v. City of Livonia, 724 F. Supp. 2d 759,

780 (E.D. Mich. 2010) (citation omitted).




                                            7
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3133 Filed 11/23/20 Page 8 of 9




      Here, the Court made a clear mistake in finding that the injunctive relief claim

against Defendant Haas was ripe. Without a ripe claim, there is no case or

controversy under Article III of the United States Constitution for the Court to

adjudicate. See Lewis v. Continental Bank Corp., 494 U.S. 472, 478 (1990) ("Under

Article III of the Constitution, federal courts may adjudicate only actual, ongoing

cases or controversies. To invoke the jurisdiction of a federal court, a litigant must

have suffered, or be threatened with, an actual injury traceable to the defendant and

likely to be redressed by a favorable judicial decision.") (citations omitted). Because

there is no ongoing injury or threat that Byrd would be wronged again by Defendant

Haas, even a favorable decision for injunctive relief will not redress the alleged injury.

In all, the issue is moot and the motion for reconsideration is granted. The Court will

dismiss the Fourteenth Amendment Due Process claim for injunctive relief against

Defendant Haas as moot.

                                        ORDER

      WHEREFORE, it is hereby ORDERED that Defendants' objection to the

RLUIPA portion of the Report [103] is AFFIRMED.

      IT IS FURTHER ORDERED that the Report and Recommendation [98] is

OVERRULED IN PART.

      IT IS FURTHER ORDERED that the RLUIPA claims against Defendants

Haas, Leach, and Umeh are DISMISSED as MOOT.

      IT IS FURTHER ORDERED that summary judgment is GRANTED in favor

of Defendant McKee as to Plaintiff's RLUIPA claim [80].




                                            8
Case 2:17-cv-11427-SJM-MJH ECF No. 114, PageID.3134 Filed 11/23/20 Page 9 of 9




      IT IS FURTHER ORDERED that Defendants' motion for reconsideration

[111] is GRANTED.

      IT IS FURTHER ORDERED that the Fourteenth Amendment Due Process

claim for injunctive relief against Defendant Haas is DISMISSED as MOOT.

      This is a final order that closes the case.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: November 23, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 23, 2020, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           9
